   

Case 1:19-cv-10767-GBD Document 21 Filed 0

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee i ee xX
HIMELDA MENDEZ, and on behalf of all other :
persons similarly situated, :
Plaintiff, :

-against- :

TWEEN BRANDS, INC., :
Defendant. :

wee eee ee eee ee ee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The oral argument scheduled for June 10, 2020 is canceled.

Dated: New York, New York
June 1, 2020

ORDER

19 Civ. 10767 (GBD)

SO ORDERED.

u

 

et
ed

. DANIELS
es District Judge

 
